NOTE: This order is nonprecedential.
United States Court of AppeaIs
for the FederaI Circuit
DANVERS E. LONG,
Petiti0ner,
V.
SOCIAL SECURITY ADMINISTRATION,
Respon.den.t.
2010-3108
Petition for review of the Merit Systems Protection
B0ard in case no. CB7521080019-I-1.
ON MOTION
ORDER
The Association of Administrative Law Judges et a1.
(AALJ) move without opposition for leave to file a brief
amicus curiae in support of Danvers E. Long. AALJ also
moves for leave to participate in oral argument
Upon consideration there0f,
IT ls 0RDERED THAT:
(1) The motion for leave to file a brief amicus curiae
is granted

LONG V. SSA 2
(2) The motion for leave to participate in oral argu-
ment is deferred for consideration by the merits panel
assigned to hear this case. Copies of this order and the
motion shall be transmitted to the merits panel
FoR THE CoURT
SEP 1 3 2010
/s/ Jan Horbaly
Date J an Horbaly
Clerk
ocr Christopher C. Sharp, Esq.
Elizabeth M. Hosford, Esq.
LindaA Stagno Esq 
320 - l n "'3`131?Y£znALc'i§*¢'€r'°"
SEP 13 2010
1AN HORBALY
CLERK